Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Szakalski on 06/30/21.
The application has been amended as follows: 
In claim 6, lines 4-6, the recitation “each of the first ring gasket half…from the inner surface” has been deleted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.



James M. Hewitt II
Primary Examiner
Art Unit 3679


/JAMES M HEWITT II/Primary Examiner, Art Unit 3679